El Jüm Asociado Sil Wolta,
emitió la opinión del tribunal.
Se trata de autos promovidos por Eélix Vidal Morales, solicitando de la Corte de Distrito de Mayagiiez se le declare heredero abintestato de don Eélix Ramón Morales como hijo natural reconocido que dice ser del mismo. Como prueba de su filiación, ha presentado el peticionario copia de su partida de bautismo y además han declarado dos testigos que don Eélix Ramón Morales falleció sin otorgar testamento, dejando como único heredero á don Eélix Vidal Morales, su hijo reconocido; habiéndose pre-sentado además copia' de la partida de defunción de don Eélix Ramón Morales.
La Corte de Distrito de Mayagiiez, después de citado el •fiscal y oídos los testigos, dictó sentencia contra el peti-cionario como sigue:
“Considerando: cine no se lia acreditado ([u-e Félix Vidal Morales sea bijo reconocido ide Félix .Ramón Morales, por documento pú-blico, tal cual la ley lo exige, ni siquiera de una forma tácita, como aceptaba la antigua Legislación, vigente antes del Código Civil, promulgado en 1890, y revisado el pasado año.
Considerando: que falta la base para el reconocimiento que se solicita, ó la declaratoria ele heredero abintestato de Don Félix Ra-món Morales, por Don Félix Vidal, ya. (pie éste ni siquiera usa el apellido del que 'dice es su padre, sino en segundo término, y todo esto debe ser aclarado previamente.
Considerando: que los hijos legítimos ó ilegítimos, suceden á sus padres, pero es en el caso de (pie conste esa paternidad, y el reco-nocimiento del hijo natural exige formalidades que no han sido cumplidas en el presente caso.
Se declara no haber lugar á la'declaratoria de heredero a.bi’ntes-tato que se solicita.”
Nosotros hemos resuelto en el caso de Oarmen Ramos y Rosario que no basta para acreditar la filiación de un hijo *555natural el reconocimiento consignado en una partida de bautismo sin intervención del padre, ni otra prueba de dicho reconocimiento que la simple afirmación del ministro que expidió la partida. En el presente caso, añadimos, que las declaraciones de los testigos que han declarado son tan generales que no aumentan el valor probatorio presentado.
Y por lo tanto, opinamos que debe confirmarse la sen-tencia apelada, autorizando, sin embargo, al peticionario para que pueda presentar su reclamación de acuerdo con los preceptos de la ley en cuanto á procedimientos legales especiales, aprobada el 9 de marzo del presente'año, según queda consignado en el dictamen de esta corte en el caso de Carmen Ramos y Rosario, del cual se ha hecho mérito.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones y Asociados, Hernández, Eigueras y MacLeary.